This case was appealed from the District Court of Gillespie County. The transcript was filed in the office of the Clerk of the Court of Civil Appeals, Fourth Supreme Judicial District on May 6, 1938, and thereafter the case was transferred to this Court. After due notice the case was submitted at El Paso on October 27, 1938, and notice was given that oral argument would be heard at San Antonio on November 7, 1938. No brief having been filed by appellant, appellee filed in this Court on November 28, 1938, a motion to affirm upon two grounds. We think the motion should be granted upon the second ground, which is the failure of appellant to file brief. In view of the motion and the circumstances attending the appeal we deem it our duty to investigate the record to ascertain if it reveals fundamental error. Haynes v. J. M. Radford Grocery Co.,118 Tex. 277, 14 S.W.2d 811. We find no fundamental error. The judgment of the District Court is affirmed.